DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-4 are allowable. 
The closest prior art is Striegler et al. (Inorganic Chemistry, 2010, 49, 2639-2648, submitted by applicants in IDS).
Striegler et al. teach a chiral binuclear Cu(II) complex 2  for hydrolysis of epimeric glycosides (Figure 1, page 2640):

    PNG
    media_image1.png
    162
    237
    media_image1.png
    Greyscale

As we see above, the complex 2 is a racemic mixture of binuclear Cu(II) complex, not the instant claimed an enantiopure asymmetric Cu(II) complex R-2 for discrimination of ß-glycosidic bonds.
Neither Striegler et al. nor of the prior art of record specifically teaches or suggests an enantiopure asymmetric chiral binuclear Cu(II) complex R-2  as per applicant claim 2. Therefore, the claim 2 is allowed.  
As such, a method of hydrolysis of saccharide and glycosides using the allowed enantiopure Cu(II) complex R-2 as per applicants claims 3-4 are allowed. 
As such, an enantiopure asymmetric chiral binuclear Cu(II) complex S-2  as per applicant claim 1 is allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUN QIAN/           Primary Examiner, Art Unit 1738